Citation Nr: 1234659	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a liver condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from July 1991 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a VA Form 9 filing received in April 2009, the Veteran unequivocally limited his appeal to the two issues listed on the title page.  See VA Form 9 received April 2009, Box 9B and Box 10.  The RO has addressed the issues of entitlement to service connection for heart problems and high cholesterol in separate rating decisions which have not been properly appealed to the Board.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge via video-conference transmission.  A copy of the hearing transcript is associated with the claims folder.

The issue of entitlement to service connection for a liver condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension, which first manifested after the first postservice year, is not shown to be related to an event during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for hypertension.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488,494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

For reference purposes, VA defines hypertension as being present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  See Veteran Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000).  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Id.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with VA's rating schedule requiring 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The facts of this issue may be briefly summarized.  The Veteran served on active duty from July 1991 to January 1993.  His service treatment records (STRs) do not reflect diagnosis or treatment for hypertension.  He had recorded blood pressure readings of 118/52 (August 15, 1991), 122/56 (July 11, 1991), 124/66 (August 19, 1991), 106/56 (August 20, 1991), 112/80 (April 17, 1992), 126/60 (April 22, 1992), 112/64, 120/68 and 110/80 (September 1, 1992), 104/79 and 102/89 (September 11, 1992), 110/80 (November 17, 1992), 120/79 (November 27, 1992), 100/80 and 106/68 (December 22, 1992), 133/74 and 142/77 (January 22, 1993), and 118/79 (January 26, 1993).  The Veteran himself denied knowledge of hypertension disability.  See Dental Health Questionnaires dated July 1991 and December 1992.  On his December 1992 separation examination, the Veteran had a blood pressure reading of 114/80.  At that time, the Veteran denied a history of high or low blood pressure.

Overall, the Veteran's STRs provide strong probative evidence against his hypertension claim.  In this respect, the Veteran was not diagnosed with hypertension during his active service, and his blood pressure readings do not suggest the onset of hypertension during active service.  There is only one diastolic reading exceeding 140mm Hg in January 1993 which was not replicated on two additional blood pressure readings that same day, or another blood pressure reading later that month.

On his initial VA Compensation and Pension (C&P) general medical examination in April 1993, the Veteran had a blood pressure reading of 122/77.  Examination resulted in diagnoses of probable function cardiac murmur, and right cervical bruit.  There are no other blood pressure readings within the first postservice year.

Overall, the April 1993 VA C&P examination report provides strong probative evidence against this hypertension claim.  In this respect, the Veteran was not diagnosed with hypertension, and had a blood pressure reading which does not suggest the presence of hypertension.

In pertinent part, the Veteran has testified to first being diagnosed and treated for hypertension in 1997.  See Transcript of July 2012 Personal Hearing before the Board, p. 3.   See also VA clinical record dated June 20, 2005.  However, his report of past medical history to his treating physicians also places a later onset in 1999 or 2000.  See VA clinical record dated December 3, 2002; private medical record dated December 28, 2006.  There is no medical opinion within these records which relates the onset of hypertension in service, or relates the currently diagnosed hypertension to an event during active service.

Overall, the postservice evidence provides strong probative evidence against this hypertension claim.  In this respect, the Veteran was not diagnosed with hypertension until 1997, which is approximately 4 years after service discharge.

The Veteran has provided several theories for his service connection claim.  At one point, he claimed a link between his hypertension and his contact with military personnel who had been exposed to ionizing radiation, mustard gas, lewisite and the Persian Gulf.  He later withdrew these theories.  Notably, the Veteran did not serve in the Southwest Asia theatre of operations during the Persian Gulf War.  As such, the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply.

At his hearing in July 2012, the Veteran's representative asserted that the Veteran had a blood pressure reading of 114/180 on his separation examination.  The Board has an original copy of the December 1992 examination report, and no reasonable interpretation of the examiner's handwritten notations could support this factual assertion.  See December 1992 Separation examination, Box 57A.  This factual assertion is rejected by the Board.

The Veteran has also theorized that his hypertension was demonstrated by abnormal triglyceride and cholesterol readings in service, as well as a finding of a heart murmur on his April 1993 VA C&P examination.  He did not elaborate as to how these findings have any bearing on his hypertensive disability.

Overall, the Board finds that the Veteran's hypertension, which first manifested after the first postservice year, is not shown to be related to an event during active service.  In so finding, the Board observes that the objective blood pressure readings in service and within the first postservice year do not suggest the onset of hypertension in service, as defined in VBA Training Letter 00-07 or under the protocol required by 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Similarly, the blood pressure readings within the first postservice year do not meet, or more nearly approximate, the criteria for a 10 percent rating under Diagnostic Code 7101.

The record reflects that the Veteran has some medical training as a physician's assistant and phlebotomist.  He appears to have taken some nursing classes.  However, the Veteran has provided generalized arguments and theories for which he does not reference any reasoning involving his medical training to support his claim.  Overall, the Board finds that the Veteran's generalized theories are vague, hypothetical and hold no probative value.  His allegations are greatly outweighed by the objective blood pressure readings taken during service and within the first postservice year.  Notably, the Veteran himself concedes that his hypertension was first present in 1997, which is approximately 4 years after service discharge.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  Therefore, the Board must deny the claim of entitlement to service connection for hypertension.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran filed his service connection claim in June 2007.  A pre-adjudicatory RO letter in June 2007 fully complied with the generic content and timing requirements required by the VCAA.  In this respect, this letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim.  He was also advised of the criteria for establishing an initial disability rating and effective date of award should service connection be awarded.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, service personnel records and all VA and private clinical record identified as relevant to the claims on appeal.  There are no outstanding requests to obtain any private medical records which the Veteran as both identified and authorized VA to obtain on his behalf.  The Board is unaware of any relevant records in the possession of the Social Security Administration.

The Veteran has not been afforded VA examination to determine the onset and etiology of his hypertension.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d).

The Court has stated that the threshold for triggering VA's duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c) (4) is low and only requires evidence that "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service or service-connected disability.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

However, the Board also notes that VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

In this case, the Board has reviewed objective blood pressure readings during service and thereafter which do not suggest the presence or onset of hypertension during service, or to a compensable degree within the first postservice year.  The Veteran himself concedes that hypertension was not diagnosed until approximately 4 years after service.  As indicated above, the Board has rejected the assertion that the Veteran had a blood pressure reading of 114/180 upon service separation.

The Veteran has made general references to abnormal findings such as high triglyceride and cholesterol readings, as well as a finding of functional heart murmur, contemporaneous to service as somehow providing support to his claim.  There has been no explanation, however, about how such abnormalities form a link, or nexus, in this case.  Notwithstanding the Veteran's background involving phlebotomy, physician's aid duties and some nursing classes, his allegations provide no non-conjectural basis to service connect this claim.  On these set of facts, the Board finds that there is no credible, competent evidence which "indicates" that there "may" be a nexus between the Veteran's hypertension manifested approximately 4 years after service discharge and any event during active service.  As such, VA medical examination and/or opinion is not warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing in July 2012, the appellant and his representative provided extensive argument for both claims, and demonstrated an understanding of the evidentiary requirements.  No further elaboration by the undersigned was indicated.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  As such, the Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied. 

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim of entitlement to service connection for hypertension is denied.




REMAND

The Veteran seeks to establish his entitlement to service connection for a liver disorder, currently diagnosed as fatty liver and hepatomegaly.  He alleges that elevated liver function tests during service demonstrated the onset of his current liver disability.  

Hospitalization records in November 1992 confirm that the Veteran's liver function tests revealed an elevation in serum glutamic oxaloacetic transaminase (SGOT).  A November 13, 1992 consultation report indicated that this was a "trivial elevation" which was "trending to normal, is not significant (this is most consistent with alcohol use four days prior to admission)."

Post-service, the Veteran's April 1993 VA examination revealed SGOT readings within normal reference ranges.  He first demonstrated abnormal liver function tests in the early 2000s, including elevated SGOT readings.  The possible etiologies have included alcohol (ETOH) abuse due to elevated gamma-glutamyl transpeptidase (GGT), or as secondary to obesity.  See VA clinical record dated June 24, 2004; private clinical record dated June 2008.

The basic wartime and peacetime service connection entitlement statutes are set forth in 38 U.S.C.A. §§ 1110 and 1131, which both state that "no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The provisions of 38 C.F.R. § 3.301(d) further state that an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs.  The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  

Here, the Veteran's STRs do reflect an abnormal liver function test prior to his discharge from service, and a diagnosis of fatty liver and hepatomegaly many years after based upon similar laboratory findings.  The evidence, including the Veteran's own testimony, reflects that alcohol abuse may have resulted in the abnormal liver function tests inservice, and in the current liver disorder.  However, the private clinical records suggest an alternate reason for the current liver disorders of nonwilful-misconduct etiology.  Given that VA's threshold for obtaining opinion is deemed "low," the Board requires medical opinion to determine the nature and etiology of the Veteran's current fatty liver and hepatomegaly.  McClendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to an appropriate examiner for medical opinion as to the nature and etiology of the Veteran's current fatty liver and hepatomegaly.  Following review of the claims folder contents, the examiner is request to provide opinion on the following questions:

   a) whether it is at least as likely as not that the Veteran's currently diagnosed fatty liver and hepatomegaly first manifested during his period of active service from July 1991 to January 1993 and, if so, whether such disability results from the Veteran's voluntary and willful drinking to excess during service; OR
   
   b) whether it is at least as likely as not that the Veteran's currently diagnosed fatty liver and hepatomegaly is causally related to an event during his period of active service from July 1991 to January 1993 other than his voluntary and willful drinking to excess during service?

In providing this opinion, the examiner is requested to consider the following:

* the inservice hospitalization records in November 1992 which showed an elevation in serum glutamic oxaloacetic transaminase (SGOT);
* a November 13, 1992 consultation report comment that the elevated SGOT was a "trivial elevation" which was "trending to normal, is not significant (this is most consistent with alcohol use four days prior to admission)";
* the Veteran's April 1993 VA examination which revealed SGOT readings within normal reference ranges;
* a VA clinical record dated June 24, 2004 reflecting a possible etiology of alcohol (ETOH) abuse due to elevated gamma-glutamyl transpeptidase (GGT); and
* a private clinical record dated June 2008 attributing the fatty liver disability as secondary to obesity.

If the examiner is not able to provide an opinion, he or she should explain why.  If actual examination of the Veteran is deemed necessary, the examiner should make the appropriate arrangements.

2.  Thereafter, readjudicate the claim.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


